Exhibit 99.1 FORWARD AIR CORPORATION REPORTS THIRD QUARTER 2010 RESULTS GREENEVILLE, Tenn. - (BUSINESS WIRE) – October 20, 2010- Forward Air Corporation (NASDAQ:FWRD) today reported revenue, operating income, net income and diluted earnings per share for the third quarter and nine months ended September 30, 2010. Operating revenue for the quarter ended September 30, 2010 increased 17.8% to $121.5 million from $103.1 million for the same quarter in 2009.Income from operations was $15.5 million, compared with $6.7 million in the prior-year quarter.As a percent of operating revenue, income from operations increased to 12.8% from 6.5% for the same quarter last year.Net income during the period increased to $8.9 million from $3.8 million in the prior-year quarter.Income per diluted sharefor the third quarter of 2010 was $0.31 compared with $0.13 in the prior-year quarter. Operating revenue for the nine months ended September 30, 2010 increased 17.1% to $350.6 million from $299.4 million for the same period in 2009.Income from operations was $35.1 million, compared with $6.5 million in the prior-year period.As a percent of operating revenue, income from operations increased to 10.0% for the first nine months of 2010 from 2.2% for the same period in 2009.Net income during the period was $20.2 million compared to $3.5 million in the prior-year period.Income per diluted share for the first nine months of 2010 was $0.69 compared with $0.12 in the prior-year period. Bruce A. Campbell, Chairman, President, and CEO, commenting on the third quarter said, "We are pleased with another strong quarterly performance in our Forward Air, Inc. business segment. We were encouraged that our airport-to-airport tonnages in the third quarter and thus far into the fourth quarter resemble what we typically experience in a normal operating environment. After a midsummer lull, volumes for the balance of the quarter and into October steadily increased in a peak-like fashion. While this gives us cause for optimism, we will monitor our tonnage trends closely in order to be ready to react in the event of a premature pull-back.” Commenting further, Mr. Campbell said, “We continued to make progress in our Forward Air Solutions segment through better cost control as well as our efforts to diversify our customer base. Operating at near a breakeven for the third quarter we anticipate Solutions to be an earnings contributor in the fourth quarter at least to the same degree as that same quarter in 2009.” In closing Mr. Campbell said, “The continued efforts of our employees and independent contractors does not go unnoticed. Their consistent commitment to quality and safety allow us to remain a leader in our industry. Thank you to those men and women for their dedication to excellence.” Commenting on the Company’s guidance for the fourth quarter, Rodney L. Bell, Senior Vice President and CFO, said, “We anticipate that our fourth quarter 2010 revenues will increase in the range of 12% to 17% over the comparable 2009 period, and we expect income per diluted share to be between $0.35 and $0.39 per share. This compares to $0.22 per share in the fourth quarter of 2009.” Review of Financial Results Forward Air will hold a conference call to discuss third quarter 2010 results on Thursday, October 21, 2010 at 9:00 a.m. EST.The Company’s conference call will be available online at www.forwardair.com or by dialing 800.841.9385, pass code 57279270.A replay of the conference call will be available at www.forwardair.com beginning shortly after the completion of the live call. About Forward Air Corporation Forward Air Corporation operates two business segments, Forward Air, Inc. and Forward Air Solutions, Inc. Forward Air, Inc. is a high-service-level contractor to the air cargo industry providing time-definite ground transportation services through a network of terminals located on or near major airports in 84 cities in the United States and Canada. It provides these services as a cost-effective alternative to air transportation of cargo that must be delivered at a specific time but is relatively less time-sensitive than traditional air freight or when air transportation is not economical. Forward Air Solutions, Inc. is a provider of pool distribution services. Pool distribution involves the consolidation and shipment of several smaller less-than-truckload shipments to a common area or region. Once at the regional destination, the loads are deconsolidated, then grouped with other shipments with common delivery points, and delivered in a very precise, time-sensitive manner. Our pool distribution network consists of terminals and service locations in 19 cities within the Mid-Atlantic, Southeast, Midwest and Southwestern United States. Forward Air Corporation Condensed Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three months ended Nine months ended September 30, September 30, September 30, September 30, Operating revenue: Forward Air Airport-to-airport $ Logistics Other Forward Air Solutions Pool distribution Total operating revenue Operating expenses: Purchased transportation Forward Air Airport-to-airport Logistics Other Forward Air Solutions Pool distribution Total purchased transportation Salaries, wages and employee benefits Operating leases Depreciation and amortization Insurance and claims Fuel expense Other operating expenses Impairment of goodwill and other intangible assets Total operating expenses Income from operations Other income (expense): Interest expense (191 ) (177 ) (557 ) (469 ) Other, net 26 51 38 50 Total other expense (165 ) (126 ) (519 ) (419 ) Income before income taxes Income taxes Net income $ Net income per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted Dividends per share: $ 2 Forward Air Corporation Condensed Consolidated Balance Sheets (In thousands) (Unaudited) September 30, December 31, 2009 (a) Assets Current assets: Cash $ $ Accounts receivable, net Other current assets Total current assets Property and equipment Less accumulated depreciation and amortization Total property and equipment, net Goodwill and other acquired intangibles: Goodwill Other acquired intangibles, net Total goodwill and other acquired intangibles Other assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Current portion of debt and capital lease obligations Total current liabilities Debt and capital lease obligations, less current portion Other long-term liabilities Deferred income taxes Shareholders’ equity: Common stock Additional paid-in capital Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ (a) Taken from audited financial statements, which are not presented in their entirety. 3 Forward Air Corporation Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three months ended September 30, September 30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Share-based compensation Gain on disposal of property and equipment (641 ) (1 ) Provision for (recovery) loss on receivables (22 ) Provision for revenue adjustments Deferred income taxes 40 (466 ) Tax benefit for stock options exercised (19 ) (1 ) Changes in operating assets and liabilities Accounts receivable (3,721 ) Prepaid expenses and other current assets (415 ) (1,208 ) Accounts payable and accrued expenses Net cash provided by operating activities Investing activities: Proceeds from disposal of property and equipment 14 Purchases of property and equipment (3,150 ) (3,803 ) Other 30 49 Net cash used in investing activities (1,749 ) (3,740 ) Financing activities: Payments of debt and capital lease obligations (232 ) (390 ) Proceeds from exercise of stock options 8 Payments of cash dividends (2,031 ) (2,028 ) Cash settlement of share-based awards for minimum tax withholdings (5 ) Tax benefit for stock options exercised 19 1 Net cash used in financing activities (1,898 ) (2,414 ) Net increase in cash Cash at beginning of period Cash at end of period $ $ 4 Forward Air Corporation Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine months ended September 30, September 30, Operating activities: Net income $ $ Adjustments to reconcile net incometo net cash provided by operating activities Depreciation and amortization Impairment of goodwill and other intangible assets Share-based compensation Gain on disposal of property and equipment (648 ) (13 ) Provision for loss (recovery) on receivables (74 ) Provision for revenue adjustments Deferred income taxes (1,624 ) (3,009 ) Tax benefit for stock options exercised (28 ) (1 ) Changes in operating assets and liabilities Accounts receivable (8,382 ) Prepaid expenses and other current assets (1,029 ) (1,567 ) Accounts payable and accrued expenses Net cash provided by operating activities Investing activities: Proceeds from disposal of property and equipment Purchases of property and equipment (11,889 ) (18,828 ) Other Net cash used in investing activities (10,476 ) (18,192 ) Financing activities: Payments of debt and capital lease obligations (722 ) (1,163 ) Proceeds from exercise of stock options 8 Payments of cash dividends (6,088 ) (6,081 ) Common stock issued under employee stock purchase plan 91 99 Cash settlement of share-based awards for minimum tax withholdings (242 ) Tax benefit for stock options exercised 28 1 Net cash used in financing activities (6,201 ) (7,378 ) Net increase in cash Cash at beginning of period Cash at end of period $ $ 5 Forward Air Corporation Segment Information (In millions) (Unaudited) Three months ended September 30, Percent of September 30, Percent of Percent Revenue Revenue Change Change Operating revenue Forward Air $ 86.7 % $ % $ 22.9 % FASI (1.3 ) (7.3 ) Intercompany Eliminations (0.3 ) (0.3 ) (0.4 ) (0.4 ) (25.0 ) Total Purchased transportation Forward Air FASI (0.1 ) (2.5 ) Intercompany Eliminations (0.3 ) (0.3 ) Total Salaries, wages and employee benefits Forward Air FASI (0.8 ) (10.0 ) Total Operating leases Forward Air FASI (0.2 ) (10.0 ) Total (0.1 ) (1.5 ) Depreciation and amortization Forward Air FASI Total Insurance and claims Forward Air (0.4 ) (25.0 ) FASI (0.1 ) (25.0 ) Total (0.5 ) (25.0 ) Fuel expense Forward Air FASI Total Other operating expenses Forward Air (0.6 ) (8.6 ) FASI (0.5 ) (26.3 ) Intercompany Eliminations - - (0.1 ) (100.0 ) Total (1.0 ) (11.4 ) Income (loss) from operations Forward Air FASI (0.2 ) (1.2 ) (0.5 ) (2.8 ) (60.0 ) Total $ 12.8 % $ % $ 131.3 % 6 Forward Air Corporation Segment Information (In millions) (Unaudited) Nine months ended September 30, Percent of September 30, Percent of Percent Revenue Revenue Change Change Operating revenue Forward Air $ 86.1 % $ % $ 20.1 % FASI Intercompany Eliminations (1.0 ) (0.3 ) (1.0 ) (0.3 ) Total Purchased transportation Forward Air FASI Intercompany Eliminations (0.9 ) (0.9 ) Total Salaries, wages and employee benefits Forward Air FASI (1.4 ) (5.9 ) Total Operating leases Forward Air (0.5 ) (3.5 ) FASI (0.5 ) (7.9 ) Total (1.0 ) (4.9 ) Depreciation and amortization Forward Air FASI Total Insurance and claims Forward Air (0.9 ) (16.1 ) FASI (0.1 ) (7.1 ) Total (1.0 ) (14.3 ) Fuel expense Forward Air FASI Total Other operating expenses Forward Air FASI (0.3 ) (5.9 ) Intercompany Eliminations (0.1 ) (0.1 ) Total Impairment of goodwill and other intangible assets Forward Air (0.2 ) (100.0 ) FASI (7.0 ) (100.0 ) Total (7.2 ) (100.0 ) Income (loss) from operations Forward Air FASI (2.0 ) (4.0 ) (10.3 ) (20.9 ) (80.6 ) Total $ 10.0 % $ % $ 440.0 % 7 Forward Air Corporation Forward Air Inc. Operating Statistics Three months ended September 30, September 30, Percent Change Operating ratio 85.1 % 91.6 % (7.1 ) % Business days Business weeks Airport-to-airport: Tonnage Total pounds ¹ Average weekly pounds ¹ Linehaul shipments Total linehaul Average weekly Forward Air Complete shipments As a percentage of linehaul shipments 14.3 % 14.4 % (0.7 ) Average linehaul shipment size Revenue per pound ² Linehaul yield $ $ Fuel surcharge impact Forward Air Complete impact Total airport-to-airport yield $ $ Logistics: Miles Owner operator ¹ Third party ¹ Total Miles Revenue per mile $ $ Cost per mile $ $ % ¹ - In thousands ² - In cents per pound; percentage change is expressed as a percent of total yield. 8 Forward Air Corporation Forward Air Inc. Operating Statistics Nine months ended September 30, September 30, Percent Change Operating ratio 87.7 % 93.3 % (6.0 ) % Business days Business weeks Airport-to-airport: Tonnage Total pounds ¹ Average weekly pounds ¹ Linehaul shipments Total linehaul Average weekly Forward Air Complete shipments As a percentage of linehaul shipments 13.5 % 12.7 % Average linehaul shipment size Revenue per pound ² Linehaul yield $ $ Fuel surcharge impact Forward Air Complete impact Total airport-to-airport yield $ $ Logistics: Miles Owner operator ¹ Third party ¹ Total Miles Revenue per mile $ $ Cost per mile $ $ % ¹ - In thousands ² - In cents per pound; percentage change is expressed as a percent of total yield. 9 Important Information This press release contains “forward-looking statements,” as defined in Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are statements other than historical information or statements of current condition and relate to future events or our future financial performance. Some forward-looking statements may be identified by use of such terms as “believes,” “anticipates,” “intends,” “plans,” “estimates,” “projects” or “expects.” Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The following is a list of factors, among others, that could cause actual results to differ materially from those contemplated by the forward-looking statements: economic factors such as recessions, inflation, higher interest rates and downturns in customer business cycles, our inability to maintain our historical growth rate because of a decreased volume of freight moving through our network or decreased average revenue per pound of freight moving through our network, increasing competition and pricing pressure, surplus inventories, loss of a major customer, the creditworthiness of our customers and their ability to pay for services rendered, our ability to secure terminal facilities in desirable locations at reasonable rates, the inability of our information systems to handle an increased volume of freight moving through our network, changes in fuel prices, claims for property damage, personal injuries or workers’ compensation, employment matters including rising health care costs, enforcement of and changes in governmental regulations, environmental and tax matters, the handling of hazardous materials, the availability and compensation of qualified independent owner-operators and freight handlers needed to serve our transportation needs and our inability to successfully integrate acquisitions. As a result of the foregoing, no assurance can be given as to future financial condition, cash flows or results of operations.We undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. -END- CONTACT: Forward Air Corporation Rodney L. Bell, 423-636-7000 rbell@forwardair.com
